COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        DWB Consulting, LLC v. Benjamin Ratliff

Appellate case number:      01-19-00867-CV

Trial court case number:    CV-0082265

Trial court:                County Court at Law No. 1 of Galveston County

       Appellee, Benjamin Ratliff, has filed an opposed motion to extend his briefing
deadline by 21 days in this accelerated appeal. Ten days have passed without a response
from appellant, DWB Consulting, LLC. See TEX. R. APP. P. 10.3(a). Accordingly, the
Court grants appellee’s motion and extends his briefing deadline to January 24, 2020.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: January 16, 2020